Case 20-22606-CMB Doc 68-1 Filed 04/12/21 Entered 04/12/21 17:43:44                           Desc
                 Exhibit Settlement Agreement Page 1 of 10

       CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL RELEASE


        This Confidential Settlement Agreement and Mutual Release (“Agreement”), which is
effective as of April 8, 2021 (the “Effective Date”), is made by and between Jeffrey S. Ingros and
Anne H. Ingros (the purported “Equity Holders”), The Ingros Family LLC (“Debtor”), Fort
McIntosh Group, LLC (“Fort McIntosh”), and Maria Foglio, as Executor for the Estate of Carmine
Foglio (the “Estate”) on the other hand. Equity Holders and Estate are hereinafter collectively
referred to as the “Parties.”

                                           RECITALS

        WHEREAS, The Debtor together with Fort McIntosh and the Equity Holders executed that
certain Promissory Note and Security Interest dated July 29, 2019, in favor of the Carmine Foglio
(“Foglio”), in the original principal amount of $217,300.00 (the “Note”); and

        WHEREAS, the Estate holds a valid, perfected security interest in the singular piece of real
property located at 295 Third Street, Beaver, Pennsylvania 15009 (the “Trinity Building”) as
provided by that certain Mortgage Dated July 29, 2019 for the original principal amount of
$217,300.00, which was recorded in the Beaver County Recorder of Deeds at Instrument No.
3598263 on September 09, 2019 (the “Pennsylvania Mortgage”); and

        WHEREAS, as security for the Note, it was contemplated that Foglio be granted a
mortgage interest (the “Florida Mortgage”) dated July 16, 2019, in that certain piece of real
property located at 6736 Approach Road, #4, Sarasota, Florida 34238 (the “Florida Property”);
and

        WHEREAS, in conjunction with the execution of the Note, the Equity Holders also
executed that certain Pledge Agreement dated July 16, 2019 (“Pledge Agreement”); and


        WHEREAS, on September 4, 2020 (“Petition Date”), the Debtor filed a voluntary petition
for relief pursuant to chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as
amended, the “Bankruptcy Code”), at case number 20-22606-CMB (the “Bankruptcy Case”) in
the United States Bankruptcy Court for the Western District of Pennsylvania (“Bankruptcy
Court”); and
Case 20-22606-CMB Doc 68-1 Filed 04/12/21 Entered 04/12/21 17:43:44                         Desc
                 Exhibit Settlement Agreement Page 2 of 10

       WHEREAS, as of the Petition Date, the Note payoff balance due was at least $217,300
plus $3,600 of unpaid interest or plus late fees and attorneys’ fees; and


       WHEREAS, on February 16, 2021, the Estate filed a proof of claim in the Bankruptcy Case
assigned Claim No. 6 asserting an amount owed of $279,090 arising from obligations allegedly
owed to Foglio under the Note (the “Proof of Claim”); and

       WHEREAS, on November 5, 2020, Foglio filed an Amended Motion of Carmine Foglio
for Adequate Protection Payments (the “Motion”) in the Bankruptcy Case, seeking adequate
protection payments pursuant to section 363 of the Bankruptcy Code; and


       WHEREAS, on November 13, 2020, the Debtor filed a response to the Motion.


        WHEREAS, Foglio initiated litigation against the Equity Holders and Fort McIntosh
arising out their obligations to Foglio under the Note in the Court of Common Pleas of Beaver
County, Pennsylvania, styled Carmine Foglio v. Jeffrey Ingros, Anne Ingros, and Fort McIntosh,
LLC, Case No. 2020-32247. (the “State Court Litigation”); and

       WHEREAS, Foglio passed away on December 10, 2020, and the probate Estate of Foglio
was created; and


       WHEREAS, Maria Foglio was appointed as executor of Foglio’s Estate and she has full
power and authority to bind the Estate in all things including but not limited, to the execution of
this Agreement;


       WHEREAS, the Parties engaged in negotiations that resulted in an amicable resolution of
the Note, the Proof of Claim and all matters related thereto.



       NOW, THEREFORE, for an in consideration of the mutual promises and covenants
contained herein and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledge, and intending to be bound legally hereby, the Parties agree as
follows:




                                                 2
Case 20-22606-CMB Doc 68-1 Filed 04/12/21 Entered 04/12/21 17:43:44                          Desc
                 Exhibit Settlement Agreement Page 3 of 10

                                         AGREEMENT

       1.      Recitals. The foregoing recitals are incorporated herein by reference and are made
a part hereof except that the Parties agree and acknowledge that the above referenced Recitals are
not intended to be and are not a full recitation of the claims and/or defenses that the Parties have
or may have against each other.

       2.      General Representations. The Parties hereby represent that they were and at all
times remain fully and legally authorized and competent to execute, enter into and perform their
obligations under this Agreement. The Parties further represent and warrant that their execution,
entry into, and performance in accordance with this Agreement does not and will not violate any
applicable law or agreement by which the Parties are bound.

       3.      Settlement.

               (a)     In accordance with the terms of this Agreement, the Equity Holders shall
                       pay to the Estate the total amount of $85,000.00 (“Settlement Payment”).

               (b)

                       The Settlement Payment shall be made by the Equity Holders by wire

                       transfers within three (3) business days after Bankruptcy Court approval of

                       the agreement. All payments shall be made payable to “Maria Foglio,

                       Trustee of the Carmine Foglio Revocable Trust”. The Parties shall file a

                       motion to approve the settlement no later than Monday, April 12, 2021.

               (c)     In accordance with the terms of this Agreement, the Equity Holders shall
                       also pay to the Estate the total amount not to exceed of Three-Thousand
                       Dollars ($3,000) (“Florida Property Payment”) necessary to transfer title of
                       the real property located at 6736 Approach Road, #4, Sarasota, Florida
                       34238 (the “Florida Property”) and to list and sell the same or to assign the
                       Florida Mortgage to the Estate or its representatives.

               (d)     The Florida Property Payment shall be set aside immediately upon
                       execution of this Agreement and maintained in the Lampl Law firm’s
                       clients’ escrow account until reimbursement is requested in writing by the
                       Estate or the Equity Holders with proof of expenses. The Lampl law firm
                                                 3
Case 20-22606-CMB Doc 68-1 Filed 04/12/21 Entered 04/12/21 17:43:44                     Desc
                 Exhibit Settlement Agreement Page 4 of 10

                shall cut reimbursement checks to the Estate or the Equity Holders within
                three (3) business days of such valid request. The Estate must consent to
                any and all such reimbursements to the Equity Holders.

          (e)   The Equity Holders shall fully cooperate with the Estate to transfer the title
                to the Florida Property and cooperate with the Estates efforts to list and sell
                the same so that such a transfer to the Estate is consummated no later than
                May 31, 2021. The Equity Holders agree to complete all transfer
                paperwork, including but not limited to alerting their mortgage company,
                fulfilling mortgage company requirements for mortgage assumption if
                necessary, and paying for and securing a quitclaim deed provided that such
                payments do not exceed $3,000 as set forth in paragraph d above.

          (f)   The Equity Holders shall be pay any and all Home Owners’ Association
                (HOA) dues that are due on or before May 1, 2021.

          (g)   The Estate shall fully cooperate with the Equity Holders including but not
                limited to working with the mortgage company to assume the Florida
                Mortgage and to secure the mortgage company’s release of the Equity
                Holders from the Florida Mortgage. The release of the Equity Holders from
                the Florida Mortgage is a material term of the parties’ agreement. To the
                extent the Equity Holders pay mortgage transfer expenses directly, the
                Equity Holders may submit a request to the Lampl Law firm to request
                reimbursement for the same, as contemplated in paragraph d above. The
                Equity Holders shall fulfill any and all requirements of the mortgage
                company and Sarasota County, Florida in order to consummate the transfer
                and any subsequent sale by the Estate of the Florida Property.

          (h)   If the Estate is not able to assume the mortgage, through no fault of the
                Equity Holders, the Estate may obtain a loan on its own to satisfy the
                mortgage. If for any reason the Florida Property cannot be transferred to
                the Estate, the Parties agree that a remaining sum of $112,825 shall be due
                and owing to the Estate and such balance must be paid upon the Equity
                Holders’ sale of the Florida Property which the Equity Holders agree to
                effectuate immediately in the event that the Florida Property cannot be
                transferred.

                                          4
Case 20-22606-CMB Doc 68-1 Filed 04/12/21 Entered 04/12/21 17:43:44                             Desc
                 Exhibit Settlement Agreement Page 5 of 10

               (i)     The Parties agree to continue the adjudication of the Motion for Adequate
                       Protection until such time as the Florida Property has been fully transferred
                       to the Estate. The Estate shall dismiss the Motion for Adequate Protection
                       within three (3) business days after the Settlement Payment has been made
                       and the Florida Property has been completely transferred, whichever occurs
                       last.

               (j)     Within three (3) business days after the Settlement Payment has been made
                       and the Florida Property has been completely transferred, whichever occurs
                       last, the Estate shall withdraw its Proof of Claim in the Bankruptcy Case
                       and mark the Pennsylvania Mortgage on the Trinity Building as satisfied.

               (k)     The Parties agree to stay the State Court Litigation until the Florida Property
                       is fully transferred to the Estate. The Estate shall dismiss the State Court
                       litigation in its entirety and satisfy all judgments within three (3) business
                       days after the Settlement Payment has been made and the Florida Property
                       has been completely transferred, whichever occurs last.

       4.      Release of The Ingros Family LLC. In consideration of the foregoing promises,

and excepting all obligations under this Agreement, the Estate and its owners, representatives,

agents, officers, shareholders, partners, directors, attorneys, employees, insurance carriers,

executory, successors, and/or assigns forever release, discharge, and acquit The Ingros Family

LLC, as well as their respective owners, representatives, affiliates, agents, officers, shareholders,

partners, directors, attorneys, employees, insurance carriers, heirs, executors, administrators,

attorneys, successors, and/or assigns, of and from any and all liability, claims, demands, rights,

actions, causes of action, suits, debts, contracts, obligations, warranties (both express and implied),

damages, costs, attorneys’ fees, expenses, and all other claims of whatsoever nature that in any

way arise out of or relate to Note, Proof of Claim, Pennsylvania Mortgage, Florida Mortgage, and

Pledge Assignment.

       5.      Release of Fort McIntosh Group, LLC. In consideration of the foregoing

promises, and excepting all obligations under this Agreement, the Estate and its owners,

                                                  5
Case 20-22606-CMB Doc 68-1 Filed 04/12/21 Entered 04/12/21 17:43:44                           Desc
                 Exhibit Settlement Agreement Page 6 of 10

representatives, agents, officers, shareholders, partners, directors, attorneys, employees, insurance

carriers, executor, successors, and/or assigns forever release, discharge, and acquit Fort McIntosh

Group, LLC, as well as their respective owners, representatives, affiliates, agents, officers,

shareholders, partners, directors, attorneys, employees, insurance carriers, heirs, executors,

administrators, attorneys, successors, and/or assigns, of and from any and all liability, claims,

demands, rights, actions, causes of action, suits, debts, contracts, obligations, warranties (both

express and implied), damages, costs, attorneys’ fees, expenses, and all other claims of whatsoever

nature that in any way arise out of or relate to Note, Proof of Claim, Pennsylvania Mortgage,

Florida Mortgage, and Pledge Assignment.

       6.      Release of Jeffrey S. Ingros and Anne H. Ingros. In consideration of the

foregoing promises, and excepting all obligations under this Agreement, the Estate and its owners,

representatives, agents, officers, shareholders, partners, directors, attorneys, employees, insurance

carriers, executor, successors, and/or assigns forever release, discharge, and acquit Jeffrey S.

Ingros and Anne H. Ingros, as well as their respective owners, representatives, affiliates, agents,

officers, shareholders, partners, directors, attorneys, employees, insurance carriers, heirs,

executors, administrators, attorneys, successors, and/or assigns, of and from any and all liability,

claims, demands, rights, actions, causes of action, suits, debts, contracts, obligations, warranties

(both express and implied), damages, costs, attorneys’ fees, expenses, and all other claims of

whatsoever nature that in any way arise out of or relate to Note, Proof of Claim, Pennsylvania

Mortgage Florida Mortgage, and Pledge Assignment.

       7.      Release of Estate of Carmine Foglio. In consideration of the foregoing promises,

and excepting all obligations under this Agreement, The Ingros Family LLC, Fort McIntosh

Group, LLC, Jeffery S. Ingros and Anne H. Ingros, and their respective owners, representatives,

agents, officers, shareholders, partners, directors, attorneys, employees, insurance carriers,

executor, successors, and/or assigns forever release, discharge, and acquit Estate of Carmine
                                               6
Case 20-22606-CMB Doc 68-1 Filed 04/12/21 Entered 04/12/21 17:43:44                              Desc
                 Exhibit Settlement Agreement Page 7 of 10

Foglio, as well as their respective owners, representatives, affiliates, agents, officers, shareholders,

partners, directors, attorneys, employees, insurance carriers, heirs, executors, administrators,

attorneys, successors, and/or assigns, of and from any and all liability, claims, demands, rights,

actions, causes of action, suits, debts, contracts, obligations, warranties (both express and implied),

damages, costs, attorneys’ fees, expenses, and all other claims of whatsoever nature that in any

way arise out of or relate to Note, Proof of Claim, Pennsylvania Mortgage, Florida Mortgage, and

Pledge Assignment.

        8.      Bankruptcy Court Approval. This validity and enforceability of this Settlement

is contingent upon Bankruptcy Court approval. The Parties shall file a Motion to Approve this

Settlement within five (5) days of execution.

        9.      Successors and Assigns. This Agreement shall extend to and be binding upon the

Parties hereto and their successors and assigns, and the terms, conditions and warranties of this

Agreement and the documents referenced herein and executed in connection herewith shall survive

closing and settlement of this transaction and shall continue in full force and effect until the entire

indebtedness referenced herein is fully paid and satisfied.

        10.     Consultation with Counsel of Choice. The Parties hereby acknowledge and agree

that they have had the opportunity to review this Agreement with counsel selected by each Party

and, to the extent necessary, been provided a full and fair explanation of this Agreement and each

Party represents and warrants that it has the capacity to enter into this Agreement and does so

voluntarily, knowingly and willingly, with a full and complete understanding of each provision of

this Agreement.

        11.     Integration Clause. The Parties hereto acknowledge and agree that the terms set

forth in this Agreement and those terms set forth in the documents referred to herein, as well as

any documents existing among and between the parties and those executed in connection herewith,

                                                   7
Case 20-22606-CMB Doc 68-1 Filed 04/12/21 Entered 04/12/21 17:43:44                           Desc
                 Exhibit Settlement Agreement Page 8 of 10

constitute the entire agreement of the parties. This Agreement shall not be modified except in a

writing signed by all Parties.

       12.     Choice of Law. This Agreement shall be governed by and construed in accordance

with the laws of the Commonwealth of Pennsylvania, without regard to principles of conflicts of

law, the Bankruptcy Code, and under the jurisdiction of the Bankruptcy Court. Should any

provisions of this Agreement be held invalid or unenforceable, all other provisions shall

nevertheless continue in full force and effect.

       13.     Miscellaneous Terms and Conditions.

               (a)     This Agreement may be executed in counterparts and may be delivered by
                       facsimile or electronic mail. Any copy so executed and delivered, when
                       taken with another executed copy, shall be considered and deemed an
                       original hereof.

               (b)     If any portion of this Agreement is found to be unlawful, invalid and/or
                       unenforceable, said portion shall be considered independent and severable
                       from the rest of this Agreement, the validity of which will remain unaffected
                       and will remain binding on the Parties.

               (c)     In the event any actions or proceedings of any type or kind shall occur in
                       which this Agreement or its terms shall be reviewed, construed or brought
                       into issue for any reason, the Parties agree that this Agreement shall be
                       construed as if jointly written and typed by the Parties hereto.

               (d)     Each of the undersigned acknowledges that he or she has executed this
                       Agreement freely and voluntarily and with full authority to do so, after
                       having carefully read all terms and conditions of the Agreement, having had
                       such advice of counsel as he or she desires, having had the legal effect of
                       the Agreement fully explained to his or her satisfaction by his or her counsel
                       and being fully aware of the respective rights and obligations of the Parties
                       hereunder.




                                                  8
Case 20-22606-CMB Doc 68-1 Filed 04/12/21 Entered 04/12/21 17:43:44                      Desc
                 Exhibit Settlement Agreement Page 9 of 10

              (e)     This Agreement shall be binding upon and shall inure to the benefit of the
                      Parties hereto and their respective heirs, executors, administrators,
                      successors and assigns.



       IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed

this Agreement as of the Effective Date.



                    [SIGNATURE BLOCKS FOLLOW ON NEXT PAGE]




                                                9
Case 20-22606-CMB Doc 68-1 Filed 04/12/21 Entered 04/12/21 17:43:44     Desc
                Exhibit Settlement Agreement Page 10 of 10



                                        ESTATE OF CARMINE FOGLIO

                                        By:_________________________________
                                        Name:______________________________
                                        Title:_______________________________

                                        JEFFREY S. INGROS

                                        By:_________________________________
                                        Name:______________________________
                                        Title:_______________________________

                                        ANNE H. INGROS

                                        By:_________________________________
                                        Name:______________________________
                                        Title:_______________________________

                                        THE FORT MCINTOSH GROUP, LLC
                                        By:_________________________________
                                        Name:______________________________
                                        Title:_______________________________


                                        THE INGROS FAMILY TRUST, LLC
                                        By:_________________________________
                                        Name:______________________________
                                        Title:_______________________________




                                   10
